Citation Nr: 0307079	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a hiatal hernia and gastrointestinal 
disorders, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which found, in pertinent part, that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a hiatal hernia and gastrointestinal 
disorders.  The Board notes that correspondence in the claims 
file reflects the RO's acceptance of VA Form 9, received in 
June 1997, as a notice of disagreement to that decision, and 
that, in clarifying statements the veteran has evidenced his 
intent to restrict his appeal to entitlement to service 
connection for a hiatal hernia and gastrointestinal disorders 
and not to include the previously denied claim of entitlement 
to service connection for a nervous disability.

In connection with this appeal the veteran testified before 
the undersigned seated at the RO in November 2002; a 
transcript of that hearing is associated with the claims 
file.  At that time the veteran stated he was satisfied with 
the RO's grant of service connection for bilateral hearing 
loss, noncompensably evaluated, and that he was withdrawing 
any continuing appeal with respect to entitlement to an 
increased rating for that disability.  See 38 C.F.R. § 20.204 
(2002).  Thus, the matter is not further discussed herein.


FINDINGS OF FACT

1.  In a final decision dated June 1986, the Board denied the 
veteran's claim of entitlement to service connection for a 
stomach disability and a hiatal hernia.

2.  Evidence received since the June 1986 Board decision 
includes such that is neither cumulative nor duplicative and 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for a gastrointestinal disability and a 
hiatal hernia.

3.  Neither a chronic gastrointestinal disability nor a 
hiatal hernia was present in service, and, a hiatal hernia 
and gastrointestinal disabilities diagnosed subsequent to 
service are not etiologically related to the veteran's period 
of active service.


CONCLUSIONS OF LAW

1.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
hiatal hernia and gastrointestinal disorders is new and 
material, and this claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Neither the veteran's gastrointestinal disorders nor his 
hiatal hernia were incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

For the purposes of this decision, the Board will assume that 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
veteran's claim.  

The decision herein concludes that new and material evidence 
has been received to reopen the veteran's claim; thus, no 
further action is required relevant to that portion of the 
veteran's appeal.  

With respect to the decision on the merits of the veteran's 
service connection claim, also discussed herein, the record 
reflects that the veteran and his representative were 
provided with a copy of the appealed April 1997 rating 
action, and were provided with a statement of the case in 
September 2000, and a supplemental statement of the case 
dated in July 2002.  These documents provided notification of 
the information and medical evidence necessary to 
substantiate the claim.  The RO also sent the veteran a 
letter in February 2002 explaining his rights under the VCAA, 
to include notice of the information needed from him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
the claims file includes the veteran's service records, as 
well as identified records of VA and private medical 
treatment.  Furthermore, the veteran was afforded a VA 
examination in September 2001 and the report of that 
examination speaks directly to the existence and etiology of 
the disabilities at issue in this appeal.  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Facts

The veteran's service medical records are negative for 
diagnosis of a hiatal hernia or chronic gastrointestinal 
disability.  The veteran was seen in January 1970 for 
complaints of vomiting and nausea.  He was treated with 
medication and no further incidents of vomiting and nausea 
were noted.  Service medical records also show occasional 
complaints of chest pain; in February 1970 the veteran was 
diagnosed with idiopathic pericarditis.  Later records show 
impressions of musculoskeletal pain, considered to be 
probably neurogenic, and costochondritis.  The veteran's 
separation examination is completely negative for complaints, 
findings or diagnosis of gastrointestinal disability and also 
negative for diagnosis of a hiatal hernia.  At discharge he 
denied having or having had a rupture or hernia, or any 
stomach or intestinal trouble.

A gastroesophagoscopy conducted in January 1976 noted some 
superficial gastritis, a hiatal hernia, and reflux 
esophagitis.

A March 1977 letter from a private doctor indicated that the 
veteran had been discharged from the hospital recently with 
diagnoses to include an esophageal hiatal hernia with 
esophagitis and abnormally low lower esophageal sphincter 
pressure; gastritis and duodenitis; hypersecretion of 
hydrochloric acid; and hypertriglyceridemia.  The examiner 
noted that the veteran was admitted for evaluation of his 
"long history of reflux like symptoms."

Records dated April 1977 show the veteran was diagnosed at 
that time with hyperacidity and reflux esophagitis.  In May 
1977, the veteran underwent a vagotomy and pyloroplasty, 
using the Nissen procedure, for a hiatal hernia.  Records 
from that procedure indicate that the veteran reported a long 
history of symptoms of reflux esophagitis dating from the age 
of 14.  (A letter received in August 1985 from the veteran's 
physician indicated that the correct age on onset stated in 
this document should be age 24.)

The veteran appeared for a VA examination in August 1984.  
The report of that examination indicates, in relevant part, 
that the veteran's chief complaint was diarrhea, reported to 
have possibly begun in 1968 or 1969, but to have become much 
worse since his surgical procedure.  He also reported 
problems with considerable flatulence.  The veteran was found 
to have somatization disorder and chronic irritable bowel 
syndrome.

The report of an upper gastrointestinal study conducted on 
the veteran in August 1984 showed surgical changes throughout 
the gastroesophageal junction without clear explanation for 
the veteran's current symptoms.  There was no evidence of a 
hiatal hernia.  Reflux was uncommon and did not occur in 
normal positions, even lying down.  There was a slight 
clover-leaf like deformity of the inferior bulb to suggest 
that the veteran may have had some peptic scarring in the 
past, but there was no ulcer present at the time of the 
study.

A lay statement dated in December 1984 is of record, 
submitted by someone who served with the veteran both in 
Germany and in Vietnam and who recalled that the veteran had 
had no stomach or intestinal problems in German but had 
experienced diarrhea and difficulty keeping food down while 
in Vietnam.  

The veteran testified at a hearing at the RO in July 1985.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported that he began experiencing diarrhea 
in Vietnam, for about five times a week for five months.  He 
indicated that he had a burn in his throat and sharp pains in 
his chest.  The veteran reported that he was told it was a 
problem with the sack in front of his heart.  The veteran 
indicated that upper and lower gastrointestinal studies were 
conducted on him before he was allowed to leave the service.  
The veteran noted that he was still on medication for 
diarrhea.  The veteran indicated that he had been attempting 
to try a special diet to control his diarrhea.

A VA examination in August 1985 diagnosed the veteran with, 
among other things, duodenitis, gastritis, irritable bowel 
syndrome, and hiatal hernia.

The Board considered the above evidence in June 1986 and 
denied the veteran's claim based on the lack of evidence of a 
chronic gastrointestinal disability or hiatal hernia during 
service, and the lack of evidence of a causal nexus between 
post-service gastrointestinal problems or a hiatal hernia and 
any incident of service, to include exposure to herbicides.  

A February 1995 outpatient treatment note reflects the 
veteran's complaints of trouble with drainage from his rectum 
and itchiness.  The veteran was diagnosed at that time with 
possible polyps.

A May 1995 report of consultation indicated that the veteran 
reported a history of "dumping syndrome" since his hernia 
repair in 1981.  The veteran was instructed in a diet 
designed to control his symptomatology.

Records from March 1996 indicate that the veteran underwent a 
sigmoidoscopy at that time, with no pathology noted.

An undated outpatient treatment report indicated that the 
veteran reported having diarrhea within one hour of eating, 
and reported that he had this problem since 1976, within days 
after his surgery for a hiatal hernia.  The veteran was 
advised to continue with his diet and medication for this 
problem.

A September 1996 report of VA outpatient treatment noted that 
the veteran continued to have rectal drainage, but that the 
etiology was undetermined.

A pathology report dated November 1999 noted that the veteran 
had moderate chronic cholecystitis with cholelithiasis.

A VA outpatient treatment record dated September 2000 noted 
the veteran complained of diarrhea and gas.

July and August 2001 VA outpatient treatment records indicate 
that the veteran reported some epigastric pain, nausea 10-to-
20 minutes after most meals, and diarrhea.  The veteran was 
diagnosed with nausea/early satiety/epigastric pain, etiology 
uncertain, suspected partly related to Nissen fundoplication, 
now with recurrent reflux, and diarrhea/bloating-onset post 
fundoplication with vagotomy, likely related to surgery.

A letter dated April 2001 from a private physician who 
treated the veteran in the past is of record.  It indicates 
that he had recently talked with the veteran, and he did 
recall that the veteran described an accident that happened 
to him while in was in the service, when a boom truck "came 
down", and when he was hit in the chest with a hammer, and 
subsequently developed his esophageal problems.  The examiner 
indicated that the veteran's hiatal hernia was traumatic, and 
that he could very well have developed the hernia due to his 
accident in service, since he had no problems prior to that, 
and it was a very severe injury.  The physician further 
implied that the veteran's surgery for his hiatal hernia 
caused his current diarrhea problems.

The veteran appeared for a VA examination in September 2001.  
The report of that examination indicates, in relevant part, 
that the veteran reported several occurrences of chest pain, 
and an injury to his chest, while in service.  It was noted 
that his discharge physical showed no gastrointestinal 
complaints.  The veteran reported that he developed symptoms 
of heartburn in the mid 1970s.  In 1976, he was diagnosed 
with esophagitis.  In 1977, he underwent a Nissen 
fundoplication with a vagotomy and pyloroplasty.  The veteran 
indicated that for the two following years, he had no 
heartburn.  By 1980, the veteran noted periods of 
postprandial bloating, cramping, and diarrhea.  He also noted 
increasing rectal gas.  Eating tended to increase symptoms.  
He indicated that in the last 6 years, his symptoms had 
continued.  He had been treated with several medications, but 
still continued to complain of abdominal cramps, bloating, 
and diarrhea.  There was no history of dysphagia or 
gastrointestinal bleeding.  There was no history of weight 
loss; the veteran's weight was noted to have slowly and 
continually increased over the years.

Upon examination, the veteran was found to be obese.  The 
examination of the abdomen disclosed a large transverse 
surgical scar.  The bowel tones were normal.  There was no 
enlargement of the liver or spleen.  The abdomen was not 
distended.  The percussion note was normal.  No significant 
tenderness was noted.  The rectal examination disclosed a 
normal rectal vault which displayed hemoccult negative stool.  
The veteran was diagnosed with gastroesophageal reflux 
disease, status post Nissen fundoplication with vagotomy and 
pyloroplasty in 1977, dumping syndrome secondary to the 
vagotomy and pyloroplasty, and a history of chest trauma in 
April 1966, treated and resolved.  The VA examiner indicated 
that, in his opinion, the episode of chest trauma was not 
related to the eventual development of gastroesophageal 
reflux disease in the veteran.  Also, at the time of the 
veteran's separation from active duty in April 1971, there 
was no clinical evidence to establish a diagnosis of 
gastroesophageal reflux disease.  The veteran's current 
symptoms were attributed to mild intermittent dumping 
syndrome, opined to be secondary to the vagotomy and 
pyloroplasty performed in 1977.  The examiner indicated that 
present symptoms were inconsistent with gastroesophageal 
reflux disease.

Records indicate that the veteran underwent endoscopies in 
November 2001, including both a panendoscopy, and a 
colonoscopy.  Upon pandendoscopy, the veteran was found to 
have a pyloric sphincter, consistent with pyloroplasty, 
gastritis without ulcer, and a normal distal esophagus.  A 
small fundic gland polyp was found.  Upon colonoscopy, the 
veteran was found to have a normal cecum, transverse colon, 
and rectum to sigmoid colon.

In December 2001, the veteran reported no difficulty with 
reflux, but still had problems with bloating.  The veteran 
was found to have chronic diarrhea related to 
surgery/vagotomy and reflux, all well controlled, but with 
persistent bloating.  VA outpatient records generally reflect 
the continuing nature of the veteran's symptom complaints.

The veteran testified before the undersigned in November 
2002.  The transcript of that hearing indicates, in relevant 
part, that the veteran reported that he was involved in a 
crane accident while in service, in which he received 
electric shocks in the chest.  He indicated he was fine at 
the time, but that, shortly after arriving in Vietnam, he 
started having chest pains.  The veteran reported that he had 
to have an upper and lower gastrointestinal examination 
before he was allowed to leave the service.  The veteran 
reported that he believed that he was at one time service 
connected and in receipt of a 10 percent evaluation for his 
hiatal hernia.  The veteran indicated that he has had 
continuing stomach problems since service.

Analysis

In its final June 1986 decision, see 38 U.S.C. § 4004(b) 
(1982) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. 
§ 19.104 (1985) [38 C.F.R. § 20.1100 (2002)], the Board 
denied the veteran service connection for a stomach condition 
and for a hiatal hernia because the evidence of record tended 
to show that such occurred only subsequent to service, 
without evidence of a causal connection to service.  

The evidence submitted subsequent to June 1986 includes an 
April 2001 statement submitted by the veteran's private 
physician, which indicates that the veteran's esophageal 
problems and hiatal hernia could have developed in service.  
For the purposes of reopening the claim such is considered 
credible.  That statement was not previously considered and 
is material to the question of whether currently diagnosed 
gastrointestional disability and/or a hiatal hernia, first 
manifested during or is otherwise related to service.  As 
such, it forms a sufficient basis upon which to reopen the 
veteran's claim.  38 C.F.R. § 3.156(a).  

The Board will thus continue to consider the merits of the 
veteran's service connection claim on a de novo basis.  Based 
on a review of the evidence of record, however, the Board 
finds that service connection is not warranted for a hiatal 
hernia or for any gastrointestinal disorder.  

First, the Board notes that the veteran has indicated 
numerous times that he believes that he once received a 10 
percent disability compensation for his gastrointestinal 
disorders or his hiatal hernia.  A review of the records 
fails to reveal that the veteran has ever been service-
connected for a hiatal hernia or gastrointestinal disorder.  

The Board next notes that a review of the record reflects a 
prior assertion if herbicide exposure and development of the 
veteran's gastrointestinal claim on that basis.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).  The veteran has since 
clarified that he is not seeking to establish service 
connection based on herbicide exposure.  In any case, VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain disabilities, to include metabolic and digestive 
disorders (other than diabetes mellitus).  See 38 C.F.R. 
§§ 3.307, 3.309; see also Notice, 64 Fed. Reg. 59232 
(November 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001).  Moreover, there is no competent medical 
evidence of record of an etiologic link between a hiatal 
hernia or any identified gastrointestinal disability and 
herbicide exposure during service to warrant service 
connection on that basis.  

The veteran's main contention is that an in-service chest 
injury and/or in-service gastrointestinal symptoms developed 
into his hiatal hernia and in turn led to other current 
gastrointestinal disabilities.

The Board here acknowledges that the veteran is competent to 
relate having had problems such as stomach pain, nausea, and 
diarrhea over the years since service.  see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The record also reflects 
lay statements of record from individuals purporting to have 
knowledge of the veteran having had such symptoms during and 
after service.  Neither the veteran nor such lay individuals 
are, however, competent to attribute such symptoms to any 
diagnosis or to otherwise provide the requisite opinion as to 
etiology.  Id.; see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Thus, competent medical evidence is needed.

The Board thus notes the April 2001 private physician's 
statement that the veteran's hiatal hernia was traumatic in 
nature and could very well have developed due to a chest 
injury during service.  The physician cited as rationale that 
the veteran reportedly had had no problems prior to that 
injury and also noted that it was a very severe injury and 
that the veteran's symptoms continued thereafter.  That 
physician also opined that the veteran's post-service surgery 
for his hiatal hernia caused his current diarrhea problems.  

With regard to the history considered by the veteran's 
private physician in April 2001, however, the Board notes 
that, while the veteran's service medical records do indicate 
that he was seen several times while in service for chest 
pain, there is no record indicating that the veteran in fact 
had any chest injury, severe or otherwise, while in service.  
Moreover, while the records do show that the veteran reported 
nausea and vomiting in January 1970, no further notations 
regarding this problem were made in the veteran's service 
medical records.  Furthermore, and as set out herein, no 
chronic gastrointestinal disability and no hiatal hernia was 
noted at the time of discharge from service or many years 
thereafter.  The Board thus concludes that this one episode 
of nausea and vomiting in service was acute and transitory, 
and resolved without residuals and that the April 2001 
physician's opinion is based, at least in part, on an 
inaccurate factual premise.  

The Board also notes that the April 2001 private opinion is 
somewhat speculative in nature, using the term "could very 
well".  The physician did not indicate that such causal 
connection was likely or probable.  Nor does the physician 
appear to have reviewed the claims file, in particular 
service medical records.  Specifically, that physician did 
not discuss the negative evidence of record, such as the 
significance, if any, of the veteran's service discharge 
examination that was negative for hiatal hernia or any 
gastrointestinal disability.  Therefore, the Board finds this 
examiner's opinion, which appears to be based on the 
veteran's own report of a severe chest injury in service 
followed by continued symptoms thereafter, to be of limited 
probative value.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  The Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and 
Guimond v. Brown, 6 Vet. App. 69 (1993) and most recently, 
Pond v. West, 12 Vet. App. 341 (1999) where the appellant was 
himself a physician.

Based on a consideration of the entire record, the Board 
finds that the September 2001 VA examination opinion to be 
more probative than the April 2001 opinion.  The September 
2001 VA examiner concluded that the veteran's alleged in-
service chest trauma was not related to his eventual 
development of gastroesophageal reflux disease; and that, in 
fact, the veteran's current symptoms were not consistent with 
gastroesophageal reflux disease, but were instead 
attributable to mild intermittent dumping syndrome opined to 
be secondary to the vagotomy and pyloroplasty performed in 
1977, six years after the veteran's release from service.  
The veteran's hiatal hernia has since been repaired, but the 
September 2001 examiner in any case found no etiologic 
relationship between any gastrointestinal disability or 
hiatal hernia diagnosed after service and the veteran's 
period of active service.

Notably, the September 2001 VA examiner considered the fact 
that despite several in-service complaints of chest pain or 
stomach problems, the veteran's separation examination was 
completely negative for any noted gastrointestinal problems 
and also that the veteran himself denied hernia or any 
stomach or intestinal problems at the time of discharge.  
Thus, the opinion is consistent with service records.  The 
Board also notes as consistent with the September 2001 
opinion that there is no indication in the available records 
that the veteran sought treatment for any gastrointestinal 
complaints earlier than 1975 or 1976, years after separation 
from service.  Thus, the September 2001 opinion was based on 
a more complete and accurate consideration of a longitudinal 
medical history as documented in available records.  There is 
no other competent medical evidence contradicting such 
opinion and instead suggesting a causal connection between a 
hiatal hernia or other gastrointestinal disorder and the 
veteran's period of service.

Accordingly, the Board finds that the great weight of the 
evidence indicates that the veteran's hiatal hernia and 
gastrointestinal disorders are not related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a hiatal hernia and gastrointestinal 
disability back disability is granted.

Entitlement to service connection for a hiatal hernia and a 
gastrointestinal disability is denied.



	                        
____________________________________________
	J. M. Daley
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

